DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on September 29, 2022 to the non-final Office action of July 15, 2022 is acknowledged.  The Office action on the currently pending claims 1-7 and 9-15 follows.

Claim Objections

Claims 2, 7, and 11-13 are objected to because of the following informalities:  
Claims 2 and 11 Ln.6: the clause “the pump” should be amended to recite “the at least one pump” so that the claim nomenclature is consistent.
Claim 7 Ln.3: the clause “dissipate the heat” should be amended to recite “dissipate heat” for antecedent reasons.
Claim 12 Ln.3: the clause “one end of the pump” should be amended to recite “the one end of the one pump” so that the claim nomenclature is consistent and since the antecedent basis for “one end” of the pump is provided in claim 11.
Claim 13 Ln.3: the clause “two of the radiators” should be amended to recite “two of the plurality of radiators” so that the claim nomenclature is consistent.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US 20190380228) in view of Keehn (US 20210059079) and in further view of Cheon (US 20020117291).
Regarding claim 1, Hirai discloses (Figs.1-4):
A heat dissipation device configured to dissipate the heat generated by a computer (100), comprising: a liquid tank (3), defining an accommodating cavity (Fig.2: the cavity inside the liquid tank 3) for accommodating non-conductive cooling liquid (R) ([0026]: fluorine and silicone oil are electrically-insulating, thermally-conductive coolants) and the computer (100) (Cavity accommodating Non-Conductive Cooling Liquid and Computer: Fig.2 and [0022]); and a heat exchange device (the pump 5 and radiator 6 define a “heat exchange device”), connected to the liquid tank (3) and configured to exchange heat with the non-conductive cooling liquid (R) in the liquid tank (3) (Fig.1 and [0023]: the pump 5 and the radiator 6 inside the housing 2 is connected to the liquid tank 3 and cools the coolant R that flows out of the outlet 3a of the liquid tank 3); a housing (2), the housing (2) defines a receiving cavity (Figs.1-2: the interior space of 2 that receives the radiator 6 and pump 5 defines the “receiving cavity”), the heat exchange device (the pump 5 and radiator 6 define a “heat exchange device”) and the liquid tank (3) are placed in the receiving cavity, and the heat exchange device is fixed (See Fig.1) in the housing (2).
However, Hirai does not disclose:
A plurality of ventilation holes are formed on the housing, the plurality of ventilation holes are arranged facing the heat exchange device.
Keehn however teaches (Fig.5):
A plurality of ventilation holes (554a-d) are formed on the housing (502).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Keehn to modify the device of Hirai such that the housing has a plurality ventilation holes that are formed on the housing and face the heat exchange device, as claimed, in order to further improve the heat dissipation capabilities since the ventilation holes will permit cold air to pass through and supply additional cooling as taught by Keehn ([0095]).  Furthermore, the use of the ventilation holes can also reduce the amount of vaporized working fluid that is pushed out when the top shell (10) of Hirai is removed, as taught by Keehn ([0095]).
See next page→
However, the above combination would still fail to teach:
At least one fan, the at least one fan is positioned in the housing, and located between the plurality of ventilation holes and the heat exchanging device.
Cheon however teaches (Figs.1A-2):
At least one fan (50), the at least one fan (50) is positioned in the housing (4 and 14), and located between the plurality of ventilation holes (20 and [0046]: “air outlet vents 20”) and the heat exchanging device (36).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheon to further modify the device of modified Hirai such that it has at least one fan that is positioned in the housing and located between the plurality of ventilation holes and the heat exchanging device (i.e., place the at least one fan on the ventilation hole as modified above) in order to provide an improved means of directing air into the liquid tank and thus better reducing the amount of vaporized working fluid that is disturbed, as discussed above, due to the at least one fan providing a forced path that can better direct air from the outside to the liquid tank.
Regarding claim 7, Hirai discloses (Figs.1-4):
A server comprising: a computer (100); a heat dissipation device (the non-conductive cooling liquid R, liquid tank 3, heat exchange device 5,6, and the housing 2 define a “heat dissipation device”), configured to dissipate the heat generated by the computer (100); the heat dissipation device comprising: a liquid tank (3), defining an accommodating cavity (Fig.2: the cavity inside the liquid tank 3) for accommodating non-conductive cooling liquid (R) ([0026]: fluorine and silicone oil are electrically-insulating, thermally-conductive coolants) and the computer (100); and a heat exchange device (the pump 5 and radiator 6 define a “heat exchange device”), connected to the liquid tank (3) and configured to exchange heat with the non-conductive cooling liquid (R) in the liquid tank (3) (Fig.1 and [0023]: the pump 5 and the radiator 6 inside the housing 2 is connected to the liquid tank 3 and cools the coolant R that flows out of the outlet 3a of the liquid tank 3); a housing (2), the housing (2) defines a receiving cavity (Figs.1-2: the interior space of 2 that receives the radiator 6 and pump 5 defines the “receiving cavity”), the heat exchange device (the pump 5 and radiator 6 define a “heat exchange device”) and the liquid tank (3) are placed in the receiving cavity, and the heat exchange device is fixed (See Fig.1) in the housing (2).
However, Hirai does not disclose:
A plurality of ventilation holes are formed on the housing, the plurality of ventilation holes are arranged facing the heat exchange device.
Keehn however teaches (Fig.5):
A plurality of ventilation holes (554a-d) are formed on the housing (502).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Keehn to modify the device of Hirai such that the housing has a plurality ventilation holes that are formed on the housing and face the heat exchange device, as claimed, in order to further improve the heat dissipation capabilities since the ventilation holes will permit cold air to pass through and supply additional cooling as taught by Keehn ([0095]).  Furthermore, the use of the ventilation holes can also reduce the amount of vaporized working fluid that is pushed out when the top shell (10) of Hirai is removed, as taught by Keehn ([0095]).
However, the above combination would still fail to teach:
See next page→
At least one fan, the at least one fan is positioned in the housing, and located between the plurality of ventilation holes and the heat exchanging device.
Cheon however teaches (Figs.1A-2):
At least one fan (50), the at least one fan (50) is positioned in the housing (4 and 14), and located between the plurality of ventilation holes (20 and [0046]: “air outlet vents 20”) and the heat exchanging device (36).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheon to further modify the device of modified Hirai such that it has at least one fan that is positioned in the housing and located between the plurality of ventilation holes and the heat exchanging device (i.e., place the at least one fan on the ventilation hole as modified above) in order to provide an improved means of directing air into the liquid tank and thus better reducing the amount of vaporized working fluid that is disturbed, as discussed above, due to the at least one fan providing a forced path that can better direct air from the outside to the liquid tank.
Regarding claims 2 and 11, Hirai further discloses:
Wherein the heat exchange device (the pump 5 and radiator 6 define a “heat exchange device”) comprises at least one pump (5) and at least one radiator (6), one end (See Figure Below) of the at least one pump (5) is in communication with a first position (See Figure Below) of the liquid tank (3), another end of the at least one pump (5) is in communication with a first position (See Figure Below) of the at least one radiator (6) ([0023]: the radiator 6 is explicitly called a heat exchanger, which will exchange heat with the coolant R in order to cool the non-conductive cooling liquid R), a second position (See Figure Below) of the at least one radiator (6) is in communication with a second position (See Figure Below) of the liquid tank (3), the liquid tank (3), the pump (5), and the at least one radiator (6) form a loop (Fig.1 and [0023]).

    PNG
    media_image1.png
    904
    1154
    media_image1.png
    Greyscale

Regarding claims 5 and 14, Hirai further discloses:
Wherein the first position (See Figure of Claims 2 and 11) of the at least one radiator (6) is located at the top of the at least one radiator (6), and the second position (See Figure of Claims 2 and 11) of the at least one radiator (6) is located at the bottom of the at least one radiator (6), the first position (See Figure of Claims 2 and 11) of the liquid tank (3) is located at the bottom of the liquid tank (3), and the second position (See Figure of Claims 2 and 11) of the liquid tank (3) is located at the top of the liquid tank (3).
See next page→
Regarding claims 6 and 15, Cheon further teaches:
The at least one fan (50) faces the heat exchange device (36) (Fig.2: the back surface of the fan 50 faces the heat exchange device).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Cheon to further modify the device of Hirai such that the at least one fan faces the at least one radiator, as respectively claimed in claims 6 and 15, in order to achieve the improved cooling capabilities as discussed in claims 1 and 7 above.
Regarding claim 9, Hirai further discloses:
Wherein the housing (2) comprises a bottom shell (bottom of 2), a top shell (10), and a side shell (the side walls of 2) connected between the bottom shell (bottom of 2) and the top shell (10), the top shell (10) is configured to shield (See Fig.3: the top shell provides protection for the receiving cavity) the receiving cavity (Figs.1-2: the interior space of 2 that receives the radiator 6 and pump 5 defines the “receiving cavity”) and is fixedly connected with the side shell when the receiving cavity is shielded (See Fig.3: the top shell 10 is fixedly coupled to the side shell when the receiving cavity of the housing 2 is covered/shielded).
However, Hirai does not disclose:
The top shell is rotatably connected with side shell, the top shell is fixedly connected with the side shell by a buckle.
Keehn however further teaches:
The top shell (538) is rotatably connected (See Fig.5 and [0094]) with the side shell (the side walls of 502), the top shell (538) is configured to shield the receiving cavity (interior space of 502 where 504 is located) (Fig.5: in the closed position of the top shell 538, the top shell 538 will protect the receiving cavity of the housing 502) and is fixedly connected with the side shell by a buckle when the receiving cavity is shielded (Fig.5 and [0094]: since the top shell 538 swings/rotates between an open and closed position, a hinge/buckle has to fixedly connect the top shell 538 to the side shell in both the open and closed/shielded position).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Keehn to further modify the device of modified Hirai such that the top shell is rotatably connected and fixed with the side shell by a buckle to shield the receiving cavity, as claimed, in order to provide a simpler means of opening and closing the housing (i.e., a user simply just has to pivot the top shell between the open and closed position as opposed to lifting and removing the top shell, and thus reducing the number of steps required to go between the open and closed position).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 10, Hirai further discloses:
Wherein the non-conductive cooling liquid (R) is oil ([0026]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US 20190380228), Keehn (US 20210059079), and Cheon (US 20020117291) as applied to claims 2 and 11 above, and further in view of Ozyalcin (US 20170311484).
See next page→
Regarding claims 3 and 12, Hirai further discloses:
Wherein the at least one pump (5) and the at least one radiator (6) comprises one pump (See Fig.1) and one radiator (See Fig.1), the one end (See Figure of Claims 2 and 11) of the one pump communicates with the one radiator (Fig.1: the one end of the one pump 5 has to communicate with the one radiator 6 so that the coolant R can circulate in the loop). 
However, Hirai does not disclose:
Wherein the at least one radiator comprises a plurality of radiators, the one end of the one pump communicates with the plurality of radiators.
Ozyalcin however teaches (Fig.1):
Wherein the at least one pump (150) and the at least one radiator (108) comprises a plurality of radiators ([0036]), the one end (Fig.1: any end of the pump 150 can define the “one end”) of the one pump (150) communicates with the plurality of radiators (108 and [0036]) (Fig.1 and [0036]: since the system is in a loop, any end of the pump 150 has to communicate with the radiators 108 so that the coolant can be cycled through the cooling loop).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ozyalcin to further modify the device of modified Hirai such that the at least one radiator comprises a plurality of radiators so that the one end of the one pump communicates with the plurality of radiators, as respectively claimed in claims 3 and 12, in order to further improve the cooling capabilities of modified Hirai due to the increased number of radiators being used to cool the non-conductive cooling liquid, and thus further ensuring that the heated coolant is properly cooled.
Furthermore, the above modification would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of claimed invention would do in order to achieve the improved cooling capabilities as discussed above since all it would require is a duplication of the radiator, which is considered to be routine skill in the art.  St Regis Paper Co. V. Bemis Co., 193 USPQ 8.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US 20190380228), Keehn (US 20210059079), Cheon (US 20020117291), and Ozyalcin (US 20170311484) as applied to claims 3 and 12 above, and further in view of Baerd (US 20130032314).
Regarding claims 4 and 13, modified Hirai does not teach:
Wherein the one end of the one pump communicates with the plurality of radiators through one or more three-way joints, and each three-way joint communicates with two of the plurality of radiators.
Baerd however teaches (Fig.3):
Wherein the one end (either the inlet of 24 or outlet of 24 can define the “one end”) of the one pump (24) communicates with the plurality of radiators (20 and 22) through one or more three-way joints (36) (Fig.3: since the system is in a loop, the one end of the pump 24 has to communicate with each of the radiators 20,22 via the 3-way valve 36), and each three-way joint (36) communicates with two of the plurality radiators (20 and 22) (Fig.3: the valve 36 communicates with radiator 20 via pathway 18B1, and the valve 36 communicates with radiator 22 via pathway 18B2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Baerd to further modify the device of modified Hirai such that it has at least one three-way joint that communicates with two of the plurality of radiators, as claimed, in order to provide an improved coolant control means due to the use of the three-way joint as taught by Baerd ([0063] and [0082]).

Response to Arguments

Applicant’s arguments filed on September 29, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
Regarding Applicant’s argument that “it’s impossible to provide cooling fan in the tank and define ventilation holes according to cooling fan”, the Office has fully considered Applicant’s argument but respectfully disagrees.  There is nothing in the reference that states that the tank of Keehn is incapable of having fans attached to the ventilation holes.  Furthermore paragraph [0118] of the refence teaches the use of a fan that can be used with the device, and thus proving the Office’s position that the device of Keehn can be built with fans.  For the reasons provided above, Applicant’s argument is believed to be in error.

See next page→
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6313990: teaches placing a fan adjacent vent openings.
US 7885037: teaches placing a fan adjacent vent openings.
US 6999316: teaches a fan that is between a vent and a heat exchanger.  Further teaches that vents can be placed in any desired location.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

See next page→ 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/            Primary Examiner, Art Unit 2835